DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-1, 12-21 are pending and have been examined in this application. 
As of the date of this action, an information disclosure statement (IDS) has been filed on 5/22/2018 and reviewed by the Examiner.	
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim.  
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the mounting point" in lines 3, and 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes this is meant to refer to the mount introduced in section e of claim 7.
Claim 17 recites “The method claim whereby”, this claim is missing which claim claim 17 is dependent on. The examiner is examining this claim as if it is dependent on claim 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US #6,354,247) in view of Rice et al. (US #10,123,514).
Regarding claim 1, Andrews teaches an apparatus to allow a user to train a canine via manipulation of a training leash and collar via control of canine's hind legs, said apparatus comprising: a. a dorsal coupling along the canine's dorsal side (8); b. a coupler mounted along said dorsal coupling (16), said coupler comprising a loop (16 as seen in figure 1) adapted to allow sliding passage of at least two straps (6, and 16 as seen in figure 1, and Abstract, lines 5-12); c. a left strap (6 as seen in figure 1) comprising a left leg loop (28) configured to attach above the canine's left hock (28 as seen in figure 1, and Abstract, lines 1-5), and a first size adjuster establishing the size of the left leg loop along the left strap (Column 2, lines 19-23); d. a right strap (6 as seen in figure 1) comprising a right leg loop (28) configured to attach above the canine's left hock (28 as seen in figure 1, and Abstract, lines 1-5), and a second size adjuster establishing the size of the right leg loop along the right strap (Column 2, lines 19-23); e. wherein both of said left strap and said right strap pass through said coupler (6, and 26 as seen in figure 1, and Abstract, lines 1-5); f. a holding device (2, and Column 2, lines 39-40) formed above the coupler whereupon said left strap and said right strap are joined (2, 6, and 26 as seen in figure 1).  But Andrews does not explicitly teach that the straps are made of a webbing material, that the size adjusters are cord locks, and that the holding device has a hand loop.  However, Rice does teach that the straps are made of a webbing material (Column 2, lines 48-52), that the size adjusters are cord locks (Column 2, lines 45-47), and that the holding device has a hand loop (The loop as seen in figure 1, and Column 5, lines 9-11).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the straps made of a webbing material, the size adjusters are cord locks, and the holding device be a hand loop because Andrews and Rice are both dog leashes.  The motivation for having the straps made of a webbing material is that a webbing material is strong and can resist the force from a dog pulling while also being flexible, the motivation for having the size adjusters are cord locks is that it gives the user precise control over the length of the material, and the motivation for having the holding device be a hand loop is that it creates a secure portion of the leash for the user to hold to ensure the leash doesn’t get pulled out of their hand.
Regarding claim 3, Andrews as modified by Rice teaches the apparatus of claim 1 further comprising a tubular pad surrounding the left webbing strap left leg loop (Column 2, lines 23-25 of Andrews).
Regarding claim 4, Andrews as modified by Rice teaches apparatus of claim 3 further comprising a second tubular pad surrounding the right webbing strap right leg loop (Column 2, lines 23-25 of Andrews).
Regarding claim 5, Andrews as modified by Rice teaches the apparatus of claim 1 wherein said hand loop configured to be pulled to slide both of said left webbing strap and said right webbing strap above the coupler causes a force applied to each of the canine's hind legs so as to decrease distance between the coupler and said right and left leg loops (Column 2, lines 48-63 of Andrews, this teaches that when the dog lunges forward a reactive force is generated in the leash which limits the motion of the dogs legs and can cause it to sit, this means that in this system if the handle is pulled first, due to Newton’s 3rd law the reactive force would be generated in the straps and the same resultant effects on the dog would occur).
Regarding claim 6, Andrews as modified by Rice teaches the apparatus of claim 1, but Andrews does not teach that said coupler comprises a swivel bolt snap.  However, Rice does teach that said coupler comprises a swivel bolt snap (6 as seen in figure 1, and Column 3, lines 12-19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have said coupler comprises a swivel bolt snap because Andrews and Rice are both dog leashes.  The motivation for having said coupler comprises a swivel bolt is that it allows the coupler to be securely attached while still having the ability to move and rotate.
Regarding claim 7, Andrews teaches a method of assisting a person to train dogs to walk beside, the method comprising the steps of:  3Attorney Docket: 9051-A-1 SN 151986,726 Preliminary Amendment a. applying a left leg loop over a first dog's left hind leg above the hock (28 as seen in figure 1, and Abstract, lines 1-5); b. applying a right leg loop over a first dog's right hind leg above the hock (28 as seen in figure 1, and Abstract, lines 1-5); c. drawing a first left strap from the left leg loop along the first dog's left flank towards the first dog's dorsal side (6, and 16 as seen in figure 1, and Column 2, lines 9-14); d. drawing a right strap from the right leg loop along the first dog's right flank towards the first dog's dorsal side (6, and 16 as seen in figure 1, and Column 2, lines 9-14); e. coupling both of the left and right straps to a mount at a point along the first dog's dorsal side; f. holding a holding device formed at the juncture between said left and right webbing straps (2, 6, and 26 as seen in figure 1, and Column 2, lines 39-40).  But, Andrews does not explicitly teach that the straps are made of a webbing material, and that the holding device has a hand loop.  However, Rice does teach that the straps are made of a webbing material (Column 2, lines 48-52), and that the holding device has a hand loop (The loop as seen in figure 1, and Column 5, lines 9-11).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the straps made of a webbing material, and the holding device be a hand loop because Andrews and Rice are both dog leashes.  The motivation for having the straps made of a webbing material is that a webbing material is strong and can resist the force from a dog pulling while also being flexible, and the motivation for having the holding device be a hand loop is that it creates a secure portion of the leash for the user to hold to ensure the leash doesn’t get pulled out of their hand.
Regarding claim 9, Andrews as modified by Rice teaches the method of claim 7 wherein said step of applying a left leg loop comprises adjusting a size of the left leg loop via a size adjuster (Column 2, lines 19-23 of Andrews).  But Andrews does not teach that the size adjusters are cord locks.  However, Rice does teach that the size adjusters are cord locks (Column 2, lines 45-47).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the size adjusters are cord locks because Andrews and Rice are both dog leashes.  The motivation for having the size adjusters are cord locks is that it gives the user precise control over the length of the material.
Regarding claim 10, Andrews as modified by Rice teaches the method of claim 7 wherein said step of applying a right leg loop comprises adjusting a size of the right leg loop via a size adjuster (Column 2, lines 19-23 of Andrews).  But Andrews does not teach that the size adjusters are cord locks.  However, Rice does teach that the size adjusters are cord locks (Column 2, lines 45-47).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the size adjusters are cord locks because Andrews and Rice are both dog leashes.  The motivation for having the size adjusters are cord locks is that it gives the user precise control over the length of the material.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US #6,354,247) as modified by Rice et al. (US #10,123,514) as applied to claim 1 above, and further in view of Horgan (PGPub #2010/0122667) and Fithian et al. (PGPub 2009/0145372).
Regarding claim 2, Andrews as modified by Rice teaches the apparatus of claim 1 with a left and right strap (6 as seen in figure 1 of Andrews) that extend above the coupler (26 as seen in figure 1 of Andrews), but Andrews does not teach a third cord lock placed over two straps, said third cord lock providing for variable sizing of said hand loop and setting a maximum length of the right and left webbing straps.  
However, Horgan does teach an adjustable stop system (42) that provides various sizing for the handle portion (40a, and 42 as seen in figure 1, and Paragraph 23, lines 1-20) and setting a maximum length of the right and left webbing straps (40, and 42 as seen in figure 1, and Paragraph 23, lines 1-20). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a stop system the adjusts the sizing of the handle portion and the max length of the straps because Andrews and Horgan are both dog harnesses that can help restrict the motion of the dog.  The motivation for having a stop system the adjusts the sizing of the handle portion and the max length of the straps is that it helps to ensure that the length of the straps are the proper length so the dog does not hurt itself but also doesn’t overly restrict the motion of the dog.  But, Horgan does not teach that the adjustable stop system is a third cord lock placed over two straps which forms a hand loop.
However, Fithian does teach a third cord lock (10, Claim 2, lines 1-3) placed over two straps (10 as seen in figure 3), said third cord lock forming said hand loop (10 and 7 as seen in figure 3, and Paragraph 15, lines 1-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a third cord lock that joins the strap to form a hand loop because Andrews and Fithian are both pet leashes.  The motivation for having a third cord lock that joins the strap to form a hand loop is that it allows the handle size to be adjust so that it properly fits the hand of the user holding the leash and joining the two straps together helps to control the motion of the straps and keep them centered over the back of the dog.
Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US #6,354,247) as modified by Rice et al. (US #10,123,514) as applied to claim 7 above, and further in view of Horgan (PGPub #2010/0122667) and Fithian et al. (PGPub 2009/0145372).
Regarding claim 8, Andrews as modified by Rice teaches the method of claim 7 but Andrews does not teach the step of adjusting the size of the hand loop by use of a cord lock along both the first left and second right webbing straps and setting a maximum length of the right and left webbing straps.  
However, Horgan does teach adjusting the size of the handle portion (40a, and 42 as seen in figure 1, and Paragraph 23, lines 1-20) with an adjustable stop system and setting a maximum length of the right and left webbing straps (40, and 42 as seen in figure 1, and Paragraph 23, lines 1-20). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a stop system the adjusts the sizing of the handle portion and the max length of the straps because Andrews and Horgan are both dog harnesses that can help restrict the motion of the dog.  The motivation for having a stop system the adjusts the sizing of the handle portion and the max length of the straps is that it helps to ensure that the length of the straps are the proper length so the dog does not hurt itself but also doesn’t overly restrict the motion of the dog.  But, Horgan does not teach that the adjustable stop system is a third cord lock placed over two straps which forms a hand loop.
However, Fithian does teach the step of adjusting the size of the hand loop by use of a cord lock along both the first left and second right webbing straps (10 and 7 as seen in figure 3, Claim 2, lines 1-3, and Paragraph 15, lines 1-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to adjust the size of the hand loop with a cord lock because Andrews and Fithian are both pet leashes.  The motivation for adjusting the size of the hand loop with a cord lock is that it allows the user to change the size of the handle so it fits their hand then ensure that the handle does not unexpectedly change size.
Regarding claim 16, Andrews as modified by Rice, Horgan, and Fithian teaches the method of claim 8, but Andrews does not teach that said step of adjusting affixes a first maximum length of a body strap section set between the mounting point and the left leg loop and a second maximum length of a second body strap section set between the mounting point and the right leg loop.
However, Horgan does teach that said step of adjusting affixes a first maximum length of a body strap section set between the mounting point and the left leg loop (40, and 42 as seen in figure 1, and Paragraph 23, lines 1-20) and a second maximum length of a second body strap section set between the mounting point and the right leg loop (40, and 42 as seen in figure 1, and Paragraph 23, lines 1-20).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to adjust the length of the strap section between the mounting point and the leg loops because Andrews and Horgan are both dog harnesses that can help restrict the motion of the dog.  The motivation for adjusting the length of the strap section between the mounting point and the leg loops is that it helps to ensure that the straps are a proper length to ensure that the dog does not injure itself while also ensuring that it is still able to walk.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US #6,354,247) as modified by Rice et al. (US #10,123,514) as applied to claim 7 above, and further in view of McCrocklin (PGPub #2014/0083371).
Regarding claim 12, Andrews as modified by Rice teaches the method of claim 11 but does not explicitly teach that said step of coupling is accomplished by attaching a swivel bolt snap onto a ring.  However, McCrocklin does teach that said step of coupling is accomplished by attaching a swivel bolt snap onto a ring (105, and 108 as seen in figure 2, and Paragraph 17, lines 7-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the swivel bolt attach to a ring because Andrews and McCrocklin are both pet leashes.  The motivation for having the swivel bolt attach to a ring is that it creates a strong connection between the swivel bolt and the harness/leash.
Regarding claim 13, Andrews as modified by Rice and McCrocklin teaches the method of claim 12 but Andrews does not explicitly teach that the ring is mounted along a collar.  However, McCrocklin does teach that the ring is mounted along a collar (108 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the ring mounted on a collar because Andrews and McCrocklin are both pet leashes.  The motivation for having the ring mounted on a collar is that it provides a secure connection between the leash and the animal which ensures that the user can control the animal.
Regarding claim 14, Andrews as modified by Rice and McCrocklin teaches the method of claim 12, where the swivel bolt is mounted to the ring (105, and 108 as seen in figure 2, and Paragraph 17, lines 7-8 of McCrocklin), but does not teach that the swivel bolt is mounted along a harness.  However, Rice does teach that the swivel bolt is mounted along a harness (Column 3, lines 12-19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the swivel bolt mounted along a harness because Andrews and Rice are both dog leashes.  The motivation for having the swivel bolt mounted along a harness is that it provides a secure connection between the leash and the animal which ensures that the user can control the animal.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US #6,354,247) as modified by Rice et al. (US #10,123,514) as applied to claim 7 above, and further in view of Horgan (PGPub #2010/0122667).
Regarding claim 15, Andrews as modified by Rice teaches the method of claim 7 further comprising the steps of: applying a left leg loop over a dog's left hind leg above the hock (28 as seen in figure 1, and Abstract, lines 1-5 of Andrews); applying a right leg loop over a dog's right hind leg above the hock (28 as seen in figure 1, and Abstract, lines 1-5 of Andrews); coupling both of the left and right webbing straps to a mount at a point along the second dog's dorsal side (6, and 16 as seen in figure 1, and Column 2, lines 9-14).  But Andrews does not explicitly teach removing the left and right leg loops from the dog; uncoupling the left and right webbing straps from the mount; and transferring the device from a first dog to a second dog.  However, Horgan does teach removing the left and right leg loops from the dog (Paragraph 26, lines 11-14, this teaches removing the control device, and the control device includes the leg loops as seen in figure 1, so the act of removing the control device will inherently remove the leg loops); uncoupling the left and right webbing straps from the mount (Paragraph 26, lines 11-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to remove the leg loops and straps while keeping the harness on the dog because Andrews and Horgan are both pet harnesses.  The motivation for removing the leg loops and straps while keeping the harness on the dog is that it allows the dog to always wear there harness while only adding the control device when the owner feels that it is necessary. But Horgan does not explicitly teach transferring the device from a first dog to a second dog.  However, it would have been obvious to one having ordinary skill in the art to transfer the device between a first dog and a second dog since it is common sense that a removable device that is meant to clip onto the collar or harness of a dog can be used with another dog.  The motivation for transferring the device from a first dog to a second dog is that it allows an owner with multiple dogs to only get one of the device and transfer it between the dogs depending on which dog needs the device.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US #6,354,247) as modified by Rice et al. (US #10,123,514) as applied to claim 7 above, and further in view of Horgan (PGPub #2010/0122667).
Regarding claim 17, Andrews as modified by Rice teaches the method of claim, but Andrews does not teach that the steps of applying, the steps of drawing, and the step of coupling are conducted on single length of webbing strap.  However, Horgan does teach that the steps of applying, the steps of drawing, and the step of coupling are conducted on single length of webbing strap (40 as can be seen in figure 1, and paragraph 18, lines 10-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control system made of a single strap because Andrews and Horgan are both pet harnesses.  The motivation for having the control system made of a single strap is that it helps to reduce the number of components in the system which helps to reduce the cost.  Additionally while Andrews does not teach that the steps of applying, drawing and coupling are accomplished with a single length of strap, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the steps of applying, drawing and coupling are accomplished with a single length of strap, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US #6,354,247) as modified by Rice et al. (US #10,123,514) as applied to claim 1 above, and further in view of Horgan (PGPub #2010/0122667).
Regarding claim 18, Andrews as modified by Rice teaches the apparatus of claim 1, but does not teach that said right and left webbing straps and said hand loop are comprised of a single elongated webbing strap.  However, Horgan does teach that said right and left webbing straps and said hand loop are comprised of a single elongated webbing strap (40 as can be seen in figure 1, and paragraph 18, lines 10-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the left and right strap as well as the hand loop made of a single elongated strap because Andrews and Horgan are both pet harnesses.  The motivation for having the left and right strap as well as the hand loop made of a single elongated strap is that it helps to reduce the number of components in the system which helps to reduce the cost.  Additionally while Andrews does not teach that the left strap, right strap and hand loop are made from a single length of strap, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the left strap, right strap and hand loop are made from a single length of strap, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US #6,354,247) as modified by Rice et al. (US #10,123,514) as applied to claim 1 above, and further in view of Horgan (PGPub #2010/0122667).
Regarding claim 19, Andrews as modified by Rice teaches the apparatus of claim 1, but does not teach that said right and left webbing straps and said hand loop and said right and left leg loops consist of a single elongated webbing strap.  However, Horgan does teach that said right and left webbing straps and said hand loop and said right and left leg loops consist of a single elongated webbing strap (40 as can be seen in figure 1, and paragraph 18, lines 10-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the left and right strap, said right and left leg loops, as well as the hand loop made of a single elongated strap because Andrews and Horgan are both pet harnesses.  The motivation for having the left and right strap, said right and left leg loops, as well as the hand loop made of a single elongated strap is that it helps to reduce the number of components in the system which helps to reduce the cost.  Additionally while Andrews does not teach that the left strap, right strap, said right and left leg loops, and hand loop are made from a single length of strap, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the left strap, right strap, said right and left leg loops and hand loop are made from a single length of strap, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claims 1, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US #6,354,247) in view of Rice et al. (US #10,123,514) and Madere (US #2008/0047501).
Regarding claim 1, Andrews teaches an apparatus to allow a user to train a canine via manipulation of a training leash and collar via control of canine's hind legs, said apparatus comprising: a. a dorsal coupling along the canine's dorsal side (8); b. a coupler mounted along said dorsal coupling (16), said coupler comprising a loop (16 as seen in figure 1) adapted to allow sliding passage of at least two straps (6, and 16 as seen in figure 1, and Abstract, lines 5-12); c. a left strap (6 as seen in figure 1) comprising a left leg loop (28) configured to attach above the canine's left hock (28 as seen in figure 1, and Abstract, lines 1-5), and a first size adjuster establishing the size of the left leg loop along the left strap (Column 2, lines 19-23); d. a right strap (6 as seen in figure 1) comprising a right leg loop (28) configured to attach above the canine's left hock (28 as seen in figure 1, and Abstract, lines 1-5), and a second size adjuster establishing the size of the right leg loop along the right strap (Column 2, lines 19-23); e. wherein both of said left strap and said right strap pass through said coupler (6, and 26 as seen in figure 1, and Abstract, lines 1-5); f. a holding device (2, and Column 2, lines 39-40) formed above the coupler whereupon said left strap and said right strap are joined (2, 6, and 26 as seen in figure 1).  But Andrews does not explicitly teach that the straps are made of a webbing material, that the size adjusters are cord locks, and that the holding device has a hand loop.  However, Rice does teach that the size adjusters are cord locks (Column 2, lines 45-47), and that the holding device has a hand loop (The loop as seen in figure 1, and Column 5, lines 9-11).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the size adjusters are cord locks, and the holding device be a hand loop because Andrews and Rice are both dog leashes.  The motivation for having the size adjusters are cord locks is that it gives the user precise control over the length of the material, and the motivation for having the holding device be a hand loop is that it creates a secure portion of the leash for the user to hold to ensure the leash doesn’t get pulled out of their hand.  But Rice does not teach that the straps are made of a webbing material.  However, Madere does teach that the straps are made of a webbing material (Paragraph 29, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the straps made of a webbing material because Andrews and Madere are both animal harnesses.  The motivation for having the straps being made of a webbing material is that it is a strong resilient and flexible material.
Regarding claim 20, Andrews as modified by Rice and Madere teaches the apparatus of claim 1, but Andrews does not teach that said right and left webbing straps comprise flexible flat strips.  However, Madere does teach that said right and left webbing straps comprise flexible flat strips (3A, and 3B as seen in figure 1, and Paragraph 29, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the left and right straps be made of flexible flat strips because Andrews and Madere are both animal harnesses.  The motivation for having the left and right straps be made of flexible flat strips is that it allows the strips to lay close to the animal’s body and conform to the animal’s body shape.
Regarding claim 21, Andrews as modified by Rice and Madere teaches the apparatus of claim 20, but Andrews does not teach that said right and left webbing straps are solid.  However, Madere does teach that said right and left webbing straps are solid (3A, and 3B as seen in figure 1, and Paragraph 29, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the left and right straps be made of a solid webbing material because Andrews and Madere are both animal harnesses.  The motivation for having the left and right straps be made of a solid webbing material is that it helps to prevent the material from ripping or tearing while it is in use.
Response to Arguments
Regarding the applicants first argument that the webbing strap of Rice would not function in the system of Andrews, the examiner disagrees, the webbing material of Rice is entirely capable of being used to restrain the dog’s legs and run to the handle held by the owner.  The examiner agrees that a solid webbing strap may be more efficient at moving through the rings of the harness, however as claim 1 is currently written it does not require that the webbing strap is solid strap nor that the strap can’t be caught by the ring, it solely requires that the strap be made of a webbing material.  The newly added dependent claim 21 does make this distinction.
Regarding the applicants second argument that that the webbing material of Rice eliminates the safety benefits of the straps of Andrews, the examiner disagrees the webbing material is a flexible material that would have elastic properties that could help ensure the animals safety, as the applicant argued the webbing material of Rice is capable of crimping, for this to happen the material must not be in a full taught state for its entire use which would help protect the animal.
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642